UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7941



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ADRIAN RICHARDS, a/k/a Jamican Tony,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-167, CA-00-105)


Submitted:   February 14, 2002            Decided:    March 11, 2002


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adrian Richards, Appellant Pro Se.  William Edward Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adrian Richards seeks to appeal the district court’s order

denying his motion for reconsideration.    We dismiss the appeal for

lack of jurisdiction because Richards’ notice of appeal was not

timely filed.

     Parties to civil actions are accorded sixty days after entry

of the district court’s final judgment or order to note an appeal,

see Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).   This appeal period is “man-

datory and jurisdictional.”    Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Febru-

ary 1, 2000.*   Richards’ notice of appeal was filed on November 5,

2001.    See Houston v. Lack, 487 U.S. 266 (1988).   Because Richards

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we deny a certificate of appeal-



     *
        The district court’s order, which simply stated that
Richards’ reconsideration motion was denied, satisfied the “sepa-
rate document” requirement of Federal Rule of Civil Procedure 58.
See Quinn v. Haynes, 234 F.3d 837, 843 (4th Cir. 2000) (stating
that the time to appeal does not begin to run when a district court
does not enter its judgment on a separate document); Hughes v.
Halifax County Sch. Bd., 823 F.2d 832, 835 (4th Cir. 1987) (stating
that a succinct order accompanied by no explanation is a “separate
document” for Rule 58 purposes).


                                  2
ability and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  3